DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicants’ response of 7/28/2021 has been received and entered into the application file.  Claims 1, 3-5, 7-17 and 19 are pending, all of which have been examined on the merits.

Claim Interpretation
	The following comments are made of record to clarify the claim scope:
	Claims 1 and 3-5 are to methods of making a biotransplant.  The recitation that the product made is a biotransplant is considered an intended use of the created product.  There is no requirement that the product produced actually be used as a biotransplant.  Production of any material that is physically capable of being used as a biotransplant (meaning it is of a size/shape that could feasibly be transplanted into some subject) will satisfy the claim limitation.  The descriptor membrane does limit the shape of the PRF to one which is thinner than it is broad.
The methods requires introducing autologous oral mucosa fibroblasts into a PRF membrane.  The adjective autologous is not limiting in the instant claim.  The terms autologous/allogeneic/xenogeneic only limit when there is reference to a source subject.  Because the claims are to methods of making the biotransplant, and do not include a method of administering the biotransplant to any particular subject, the term autologous does not limit.  Any/every cell is necessarily autologous to the subject from which it is derived, allogeneic to subjects of the same species as the subject from which it was derived, and xenogeneic to subjects of different species as the subject from which it was derived.  
The suitable medium can be anything. 

Claims 7-17 are to methods of treating a periodontal tissue.  Periodontal tissue comprises four tissue types: gingiva, cementum, alveolar bone, and the periodontal ligament (See Buduneli, (2020) in Biomarkers in Peridontal Health and Disease, Pg. 1).  
the gingiva is understood to reference the gingiva of the periodontal tissue being treated.  Thus, the claim is understood to be directed to a method of treating periodontal tissue having damaged gingiva, comprising introducing a biotransplant into a damaged part of the gingiva.  
In claims 8-17, the periodontal tissue must be in a subject.  The oral mucosa fibroblasts used must be autologous to the subject being treated.  The claimed methods require introduction of a biotransplant into or over periodontal tissue in the subject.  The biotransplant is described using product-by-process language.  Product-by-process limitations are considered only insofar as the method of production imparts distinct structural or chemical characteristics or properties to the product.  Therefore if the product, as claimed, is the same or obvious over a product of the prior art (i.e. is not structurally or chemically distinct), the claim is considered unpatentable over the prior art, even though the prior art product is made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), and In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).  In the instant case, the product-by-process limitations require that the biotransplant comprises a PFR membrane into which a total of 5 x 106 to 20 x 106 oral mucosa fibroblasts have been injected into the membrane in a linearly aligned array, each injection point spaced 0.2 to 0.33 mm from each other.  The method of production will distinguish the biotransplant from PRF membranes or PRF clots to which fibroblasts are provided to/present on only the external surface in an unorganized or inconsistent pattern. 

	Claim 19 is to a biotransplant, per se.  As discussed with claims 1 and 3-5, the term biotransplant is considered an intended use limitation.  Any material which satisfies the physical requirements of claim 19 and which is physically capable of being transplanted into some subject will satisfy the limitation.  Also, as with claims 1 and 3-5 the adjective autologous is not limiting to the oral mucosa fibroblasts.  Any/every cell is necessarily autologous to the subject from which it is derived, allogeneic to subjects of the same species as the subject from which it was derived, and xenogeneic to subjects of different species as the subject from which it was derived.  Claim 19 uses product-by-process language.  As with claims 7-17 the product-by-process limitations do limit the product to a PFR membrane into which a total of 5 x 106 to 20 x 106 oral mucosa fibroblasts have been injected into the membrane in a linearly aligned array, each injection point spaced 0.2 to 0.33 mm from each other.  The method of production will distinguish the biotransplant from PRF membranes or PRF clots to which oral mucosa fibroblasts are provided to/present on only the external surface in an unorganized or inconsistent pattern.

Status of Prior Rejections/Response to Arguments
RE: Rejection of claims 1, 5, 19 and 20 under 35 USC 102(a)(1) over Tsai et al: 
	The amendment to the claims is effective to obviate the basis of the rejection.  Tsai et al does not teach use of a linear retrograde needle to inject fibroblasts into the PRF membrane, nor a product having the structure (particularly the specific cell number and organization pattern of cells within the PRF membrane) required by the instant claims.  The rejection is withdrawn. 

RE: Rejection of claim 19 under 35 USC 102(a)(1) over Chisini et al:
	The amendment to the claims is effective to obviate the basis of the rejection.  Chisini et al does not teach a biotransplant comprising oral mucosa fibroblasts, nor a product having the structure (particularly the specific cell number and organization pattern of cells within the PRF membrane) required by the instant claims.  The rejection is withdrawn. 
	
RE: Rejection of claims 1 and 4-20 under 35 USC 103 over Chisini et al, in view of Milinkovic et al and Hakkinen et al:
	The amendment to the claims is effective to obviate the basis of the rejection.  The combination of references do not teach or suggest a product having the structure (particularly the specific cell number and organization pattern of cells within the PRF membrane) required by the instant claims.  The rejection is withdrawn. 

RE: Objections to claims 2 and 17:
	The cancellation of claim 2 renders the objection moot.
	The amendment to claim 17 is effective to obviate the basis of the prior objection.  The objection is withdrawn. 

RE: Duplicate claim warning:
	Cancellation of claim 6 renders the warning moot.
 
Allowable Subject Matter
Claims 1, 3-5, 7-17 and 19 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALLISON M FOX/Primary Examiner, Art Unit 1633